DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Note: the second non-final rejection is made to address the indication of allowability that has now been incorporated into claim 1.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 27 should be amended to - the heat absorption pipeline (5) is a closed pipeline, in which [[a]] the heat-conducting fluid utilizes water as a distribution medium-.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over GB patent document GB 692,634 to Bergbau in view of US patent number 3,951,794 to Swearingen and US patent application publication number 2017/0307263 to Ma et al. (Ma).
Regarding claim 1:
Bergbau discloses:
A multi-level deep well cooling and geothermal utilization system (figure 2), comprising a deep well heat recovery system (t), a shallow heat exchange system (p), and a high-temperature water lifting system (m), which are sequentially arranged in a deep well (l) from bottom to top; 
wherein the deep well heat recovery system (t) is located at a deep level of the mine shaft and collects heat in the deep well (see figure 2 where t is located at a deep level of the mineshaft), and comprises a heat absorption pipeline (see figure 1 below, element C), a heat-conducting fluid downward delivery pipeline (r, page 3, lines 30-37) connected to an inlet end (see figure 1 below, element A) of the heat absorption pipeline (see figure 1 below, element C), and a heat-conducting fluid lifting pipeline (see figure 1 below, element D) connected to an outlet end (see figure 1 below, element B) of the heat absorption pipeline (see figure 1 below, element C); 
the shallow heat exchange system (p) is located at a shallow level of the mine shaft, utilizes the heat collected by the deep well heat recovery system (t) to heat up water, and comprises a heat storage pool (container of p) and the heat storage pool (10) is an enclosed space, and 
the top and bottom of the high-temperature water lifting system (m) are connected to the ground surface (surface that “n” is located on) and the shallow heat exchange system (p) respectively, and the high-temperature water lifting system (m) is configured to lift the hot water heated in the shallow heat exchange system (p) to the ground surface (surface “n” is located on), and comprises and a high-temperature water lifting pipeline (m) provided outside the heat storage pool (p); the ground surface (surface “n” is located on) is connected with a hot water utilization system (condenser, removes heat from the system),
wherein the heat absorption pipeline (see figure 1 below, element C) is a closed pipeline (see figure 1 below and how the heat absorption pipeline C does not fluidly mix with O) in which a heat-conducting fluid utilizes water as a distribution medium (page 3, lines 35-40, brine which is water mixed with another material (possibly salt)).  

Bergbau fails to disclose:
A water pump is provided on the heat-conducting fluid lifting pipeline;
a heat dissipation pipeline arranged inside the heat storage pool for heating the heat storage pool, an inlet end of the heat dissipation pipeline is connected to the heat-conducting fluid lifting pipeline, and the outlet end of the heat dissipation pipeline is connected to the heat-conducting fluid downward delivery pipeline;
a water inflow pump and a water inflow valve are provided outside an water inlet end of the heat storage pool;
a water outflow valve;
the water outflow valve is connected with a water outflow pump arranged outside the heat storage pool;
a heat-conducting fluid that utilizes phase-change material microparticles as a heat-absorbing material, wherein the phase-change material is determined according to a ground temperature condition at the deep level, a phase transition temperature is lower than the ground temperature condition at the deep level position by 5 to l0°C, a diameter of the phase-change material microparticles is centrally distributed within a range of 1 to 5 µm, and a concentration of the phase-change material microparticles in the heat-conducting fluid is 50 to 60%.
Swearingen teaches:
	A geothermal power method including a hot water well/mine (10) and multiple heat exchangers (16, 32 and 38) throughout the system. Further, the system has arranged valves (14, 20 and further “v” devices located throughout figure 3) and pumps (8, 40 and 46) throughout the fluid lines in order to control the flow of fluid and by extension the flow of heat.
Ma teaches:
	A heat transfer system that uses a phase change material (PCM) that can be emulsified (¶0003) as microcapsules or micro-droplets/particles (microparticles) to deliver heat to different locations. The reference further teaches that the fabrication of the microcapsules (size and shape) contribute to the cost of making the material (“The fabrication of PCM-containing microcapsules adds to the complexity and expense of the material”, ¶0003), the phase change temperature is determined by the desired operating temperature range of the phase change material (“are limited in the selection of materials that provide effective phase change performance in the desired temperature range and also form a stable emulsion”, ¶0003) and the concentration of the PCM determines the effectiveness of the overall slurry (“Limitations on the amount of encapsulated or emulsified PCM that can be effectively dispersed in a liquid carrier can also limit the effectiveness of PCM slurries”; ¶0003).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bergbau. First, Bergbau teaches a shallow heat exchange system (p) where the pool/heat exchanger of the shallow heat exchange system is opposite where the fluid flowing through the high-temperature water lifting system (m) passes through the heat dissipation pipeline and the fluid from the heat-conducting fluid lifting pipeline (see figure 1 below, element D) is pooled in the shallow heat exchange system (p) where the claim requires the opposite or flipping of this structure (the heat-conducting fluid lifting pipeline is connected to the heat dissipation pipeline). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bergbau to flip the arrangement in Bergbau to the arrangement required by the claim (obvious to try rationale) since there is only two types of arrangements for heat exchangers such as these where the fluid from the shallow heat exchange system flows through the pipes of the heat exchanger while the fluid of the high-temperature water lifting system pools in the heat exchanger (as disclosed in Bergbau) or the opposite where the fluid from the high-temperature water lifting system through the pipes of the heat exchanger while the fluid of the shallow heat exchange system flows pools in the heat exchanger (as required by the claim). This modification would result in the above claimed structure where a heat dissipation pipeline (o) arranged inside the heat storage pool (p) for heating the heat storage pool, an inlet end (end connecting D in figure 1 below to o) of the heat dissipation pipeline (o) is connected to the heat-conducting fluid lifting pipeline (D in figure 1 below), and the outlet end (end connecting to r in figure 2) of the heat dissipation pipeline (o) is connected to the heat-conducting fluid downward delivery pipeline (r). 

In regards to a water pump on the heat-conducting fluid lifting pipeline, a water inflow pump and a water inflow valve at an water inlet end of the heat storage pool and water outflow valve and a water outflow pump at the outlet of the heat storage pool, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bergbau to include water pumps and valves at the inlet and/or outlet of the heat-conducting fluid downward delivery pipeline  and water pumps and valves at the inlet and outlet of the heat storage pool as taught by Swearingen for the purpose of controlling the flow of fluid through the heat-conducting fluid lifting pipeline and  the heat storage pool. This would add the water pump is provided on the heat-conducting fluid lifting pipeline, the water inflow pump and a water inflow valve are provided outside an water inlet end of the heat storage pool and the water outflow valve is connected with a water outflow pump arranged outside the heat storage pool.
In regards to the phase change microparticles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bergbau to include phase change microparticles within the water (water is part of the brine established in Bergbau) instead of salt or other material (other material in the brine mixture) to transfer heat as part of a water slurry as taught by Ma for the purpose of transferring heat from one location to the next (Ma, ¶0003). In regards to the phase change material including a phase transition temperature is lower than the ground temperature condition at the deep level position by 5 to l0°C, a diameter of the phase-change material microparticles is centrally distributed within a range of 1 to 5 µm, and a concentration of the phase-change material microparticles in the heat-conducting fluid is 50 to 60%, Ma teaches that the phase transition temperature (operating range of the phase change material is changeable), diameter of the microparticle (fabrication shape and size is changeable based on cost) and the concentration (amount of encapsulated or emulsified phase change material changeable based on the required effectiveness of the heat transfer slurry) are results effective variables in ¶0003. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the phase change microparticles to the phase change temperature to lower than 5 to 10°C of the ground temperature since this would be the ideal operating temperature of the phase change material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the phase change microparticles to have a diameter in the range of 1 to 5 µm since this would be an acceptable fabrication shape/diameter of the phase change material based on the assembly costs requirements of the system. Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the phase change microparticles to the concentration (amount of phase change material) to 50 to 60% within the heat-conducting fluid since this would improve the effectiveness of the heat-conducting fluid (increase the amount of thermal energy the heat-conducting fluid could absorb and transfer).

    PNG
    media_image1.png
    777
    1003
    media_image1.png
    Greyscale

Figure 1 – Figure 2 of Bergbau, annotated by the examiner

Regarding claim 9:
Bergbau discloses:
	The heat dissipation pipeline arranged in an "S" layout (see figure 2 were it shows the pipeline O) arranged in an S layout (arranged in the zigzag/S pattern).
Bergbau fails to disclose:
The multi-level deep well cooling and geothermal utilization system according to claim 1, wherein the heat dissipation pipeline is arranged at the bottom of the heat storage pool, at 0.5m from the bottom of the pool, and the pipeline is arranged in a "S" ring layout at 10m spacing.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bergbau to include the spacing and layout of the S pattern as described by the claim. The spacing/layout/size of the pool and the corresponding pipeline within it is a result effective variable that can be changed or varied in size in order to reduce/increase or change the heat transfer amount between the two fluids passing through the pool. For this reason, it would have been obvious to vary the size of the pool, spacing between adjacent pipes of the pipeline and the spacing between the pipeline and the bottom of the pool in order to increase the amount of heat energy transferred between the heat dissipation pipeline and the fluid within the pool.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bergbau in view of Swearingen as evidenced by US patent number 4,805,415 to Van Rensburg et al..
Regarding claim 2:
Bergbau, Swearingen and Ma fails to explicitly disclose:
The multi-level deep well cooling and geothermal utilization system according to claim 1, wherein the deep level of the mine shaft is at 2,000m below the ground surface or deeper, and the shallow level of the mine shaft is at 800 to l,000m below the ground surface.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that wells/mines typically extend to these depths including greater than 2000 meters as evidenced by Van Rensburg which indicates wells can extend to depths of 4,297 meters (Van Rensburg, ¶114). This indicates that the deep level of the mine shaft (including t in Bergbau) can be arranged at depths greater than 2000 meters. Further, with the pool p of Bergbau arranged at a higher depth than this as shown in figure 2, the pool could be arranged at any depth less than 4,297 meters including the range of 800 to l,000 meters.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergbau, Swearingen and Ma as applied to claim 1 above, and further in view of US patent application publication number 2010/0077749 to Riley.
Regarding claim 4:
Bergbau, Swearingen and Ma fails to disclose:
The multi-level deep well cooling and geothermal utilization system according to claim 1, wherein a flow meter is provided on the heat-conducting fluid downward delivery pipeline.  
Riley teaches:
	A geothermal utilization system (figure 7) that includes wells (712 and 714), pumps (716 and 718) and valves (720 and 722). Further, the system can include temperature sensors, fluid level sensors, flow meters and pressure sensors (¶0102) in order to aid in automation of the system (¶0102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bergbau, Swearingen and Ma to include a flow meter in the heat-conducting fluid downward delivery pipeline as taught by Riley to aid in automation and control the fluid flow through the system (Riley, ¶0102).
Regarding claim 5:
Bergbau, Swearingen and Ma fails to disclose:
The multi-level deep well cooling and geothermal utilization system according to claim 1, wherein temperature sensors are provided on the heat absorption pipeline.  
Riley teaches:
	A geothermal utilization system (figure 7) that includes wells (712 and 714), pumps (716 and 718) and valves (720 and 722). Further, the system can include temperature sensors, fluid level sensors, flow meters and pressure sensors (¶0102) in order to aid in automation of the system (¶0102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bergbau, Swearingen and Ma to include a temperature sensors in the heat absorption pipeline as taught by Riley to aid in automation and control the fluid flow through the system (Riley, ¶0102).
Regarding claim 6:
Bergbau, Swearingen and Ma fails to disclose:
The multi-level deep well cooling and geothermal utilization system according to claim 1, wherein a temperature sensor and a liquid level meter are provided in the heat storage pool.  
Riley teaches:
	A geothermal utilization system (figure 7) that includes wells (712 and 714), pumps (716 and 718) and valves (720 and 722). Further, the system can include temperature sensors, fluid level sensors, flow meters and pressure sensors (¶0102) in order to aid in automation of the system (¶0102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bergbau, Swearingen and Ma include a temperature sensor and a liquid level meter are provided in the heat storage pool as taught by Riley to aid in automation and control the fluid flow through the system (Riley, ¶0102).
Regarding claim 7:
Bergbau, Swearingen and Ma fails to disclose:
The multi-level deep well cooling and geothermal utilization system according to claim 1, wherein the water outflow valve is connected with a flow meter arranged inside the heat storage pool.  
Riley teaches:
	A geothermal utilization system (figure 7) that includes wells (712 and 714), pumps (716 and 718) and valves (720 and 722). Further, the system can include temperature sensors, fluid level sensors, flow meters and pressure sensors (¶0102) in order to aid in automation of the system (¶0102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bergbau, Swearingen and Ma to include a flow meter arranged inside the heat storage pool as taught by Riley to aid in automation and control the fluid flow through the system (Riley, ¶0102).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746